Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 7, 2022

                                       No. 04-21-00296-CR

                                  Vincent Trevino GOMEZ Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR12346
                         The Honorable Jennifer Pena, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due November 15, 2021. On November 15, 2021,
appellant filed a motion requesting an extension of time to file the brief until January 14, 2022,
and we granted the motion. Because appellant did not file a brief by January 14, 2022, we
ordered appellant to file his brief by February 4, 2022 and stated that if the brief was not filed by
that date, we would abate this appeal and remand it to the trial court for an abandonment hearing.

         On February 6, 2022, appellant filed both his brief and a motion seeking a two-day
extension of time. After consideration, we GRANT the motion and deem appellant’s brief timely
filed as of February 6, 2022.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court